Mr. Presiding Justice Waterman delivered the opinion of the Court. This was an action to recover for plumbing and gas fitting done by appellee for appellant. So far as the plumbing is concerned, appellee once proposed to put in appellant’s building, ten closets, five urinals and five sinks for $420. After this, appellee put in four closets, two urinals and two sinks, and for this charged, and has been allowed, $449.03, being $29.03 more than the sum for .which he proposed to put in ten closets, five urinals and five sinks. Appellee has also recovered $153.60 for thirty-two days time of gas fitters. Appellant testified that the gas fitters idled away their time loafing and drinking beer. The case was tried without a jury, and upon the conflicting testimony, appellee testifying that the prices charged were fair and reasonable, and that appellant had repeatedly promised to pay the bill, which promise appellant denies, we can not reverse the judgment. Appellee’s proposal was neither accepted nor. acted upon. Better work and material may have been given than would have been the case under the proposed contract. The judgment of the Circuit Court is affirmed.